Citation Nr: 1452444	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to May 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center that granted service connection for PTSD, rated 30 percent, effective March 31, 2004 (date of claim).  In December 2013, this matter was remanded for additional development (by a Veterans Law Judge other than the undersigned).  It has now been assigned to the undersigned.  

A May 2014 rating decision increased the rating for the Veteran's service-connected PTSD from 30 percent to 50 percent, effective March 31, 2004.  However, as this grant did not represent a total grant of the benefit sought on appeal, the claim for increase remains before the Board.  A.B. v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The Veteran's PTSD is manifested throughout the appeal period by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, irritability, impaired judgment, nightmares, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Inasmuch as the June 2010 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2010 letter by the Nashville, Tennessee Regional Office (RO) provided notice on the "downstream" issue of entitlement to an increased initial rating and an April 2012 statement of the case readjudicated the claim after the Veteran responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Veteran's statements, third-party statements in support of his claim, and pertinent VA treatment records have been secured.  The RO arranged for a VA PTSD examination in June 2010, and pursuant to the Board's remand, arranged for another examination in January 2014.  The Board finds that the examinations, cumulatively, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO's actions substantially complied with the December 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.

The record indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  A March 2004 SSA Inquiry shows that the Veteran began receiving disability benefits in April 2003.  However, the evidence fails to show that the SSA records are pertinent to the issue on appeal; therefore, the records were not obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA had no duty to request a veteran's SSA records when there was no specific allegation that the SSA evidence, reports, or evaluations were relevant to the current claim). 

The December 2013 Board remand requested that the Veteran identify the names and addresses of all treatment facilities/providers that provided treatment for his psychiatric problems.  He did not respond to this request.  Because the duty to assist is not always a one-way street, the Veteran cannot passively wait for assistance in those circumstances where he "may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds that VA's duty to assist has been met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Moreover, adjudication of a claim for a higher initial disability rating should include specific consideration of whether "staged ratings" (assignment of different ratings for distinct periods of time based on the facts found) is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

A May 2006 VA psychiatry record notes that the Veteran uses alcohol to sedate himself.  His appearance demonstrated that he was able to care for himself.  He was oriented times three, his eye contact was fair, his speech quality stilted, tangential, and disjointed.  His mood was dysphoric with underlying irritability and his affect was restricted.  His judgment and insight were considered poor to fair.  A GAF of 50 was assigned.

In an August 2006 VA treatment note, the Veteran reported difficulty in settling his mother's estate with his brother, who he felt was trying to "provoke" him.  The Veteran reported that he "can hurt" his brother.  On examination, he was appropriately dressed.  His shoulders were tense but eye contact and relatedness were identified as good.  His speech rate was considered delayed, but coherent and intelligible.  Judgment and insight were considered poor to fair and mood was dysphoric.  He had no suicidal or homicidal ideations.  A GAF of 50 was assigned.  During an October 2006 VA treatment, the Veteran reported a sense of foreshortened future.  His mood was noted to be reactive and irritable.  His GAF remained at 50.  On mental status examination in January 2007, the Veteran's eye contact was poor, his mood irritable with reactive anger.  His speech was abrupt but intelligible, thought process coherent and goal oriented.  He defends with displacement.  His judgment was considered fair, and insight poor.  There was no evidence of psychosis, and no homicidal or suicidal ideation.

In a June 2010 VA psychiatric consult report, the Veteran reported mood fluctuations.  His mood was considered to be initially hostile and angry due to his initially not being granted service connection for PTSD.  He reported thoughts of homicidal and suicidal ideation because of this denial, but those thoughts went away.  His mood was noted to be angry, with congruent affect.  The psychiatrist found no evidence of continuing suicidal or homicidal pre-occupation or thought and assigned a GAF of 45.  The psychiatrist contacted the Veteran's nephew and requested that he be closely monitored.

On June 2010 VA PTSD examination, the Veteran's symptoms included sadness, diminished self-esteem and energy, guilt, and shame.  Although he had a couple of long term relationships in the past, his last relationship was nearly four years prior.  He lives alone and remains in contact with his siblings even though his social relationships were described as "reclusive."  He has no history of suicide attempts but does have a history of violence and assaultiveness. He denied any ongoing psychiatric treatment.  He was noted to be appropriately and casually dressed.  His speech was unremarkable, his attitude cooperative, his affect constricted, and his mood anxious and depressed.   He was oriented to person, time, and place. He had no delusions, was aware of the outcome of behavior, and possessed average intelligence.  

There was no inappropriate or obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  He had good impulse control and no episodes of violence. His remote, recent, and immediate memory were normal. He reported moderate to severe daily nightmares.  Additional symptoms included reclusiveness, irritability, hypervigilance, re-experiencing symptoms, startle response, poor concentration, and depression.  The examiner diagnosed PTSD, depressive disorder not otherwise specified, and alcohol dependence.  A GAF of 45-50 was assigned.  He was referred to a walk-in mental health clinic due to the intensity of his depression and PTSD.  The examiner noted reduced reliability and productivity due to poor concentration, reclusiveness, and irritability. 

In an August 2010 VA treatment note, the Veteran reported being close to his family.  He denied mood problems but was upset at having to wait for treatment.  On examination, his speech was relevant and normal in cadence, his thought process goal directed, and his thought content focused on medications.  His mood was even and somber, affect congruent.  He denied homicidal or suicidal ideation or auditory or visual hallucinations.  A GAF of 50 was assigned.  In November 2010, he reported having an active social life.  He lost his temper recently after a dispute with an auto parts dealer but reported having moved on from the incident.  He continued to report nightmares, flashbacks, anxiety, depression, and night sweats.

An August 2011 VA treatment record notes that the Veteran's PTSD symptoms include frequent startle reactions, night sweats, intrusive thoughts, bizarre dreams, anxiety, depression, and insomnia.  He denied homicidal or suicidal ideation.  A September 2011 treatment record reported his thought process as organized and goal directed.  His mood was reported as "ok" and affect mood congruent.  He denied suicidal or homicidal ideation.  No psychotic features were noted.  His memory, insight, and judgment were intact and he was alert and oriented.

In a November 2011 VA mental health note, the Veteran described his mood as "carefree and lucky."  He denied any anxiety and reported keeping busy with motorcycles and friends.  He reported trouble sleeping.  On examination, he appeared calm, pleasant, and well-nourished with level mood.  He was dressed appropriately, with speech at normal rate/rhythm/volume, and he made good eye contact.  Cognition, insight, and judgment were intact.  He denied suicidal or homicidal ideation.  There was no evidence of psychosis, mania, paranoia, anxiety, or irritability.  A GAF score of 50 was assigned. 

In a June 2012 VA outpatient note, the Veteran was cooperative, with speech and activity within normal limits.  His mood/affect was identified as fair, although mild frustration at times was noted.  His thought process was linear, with appropriate insight and judgment.  His thought content was within normal limits, with no suicidal or homicidal ideation or audio or visual hallucinations and no delusions.   A GAF score of 55 was assigned.  

On January 2014 VA PTSD examination, the Veteran reported spending most of his time alone.  However, he later reported maintaining a circle of relatives and friends with whom he enjoys socializing. He also enjoys working on machines and helping friends with mechanical projects.  He complained of anxiety with crowding but has a fair to good tolerance for public places.  He complains of having a short temper but denies destructive or violent outbursts.  He endorses regular vivid nightmares with combat related themes and complains of having a "mediocre" mood, especially during the winter.  He admits to fleeting suicidal ideation but was without plan or intent.  He denied auditory or visual hallucinations.  His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, circumstantial, circumlocutory, or stereotyped speech, speech intermittently illogical, obscure, or irrelevant, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's nephew participated in the last 10 minutes of the interview and reported that the Veteran is well liked in the family.  He described the Veteran as chronically anxious and easily impatient, but not volatile.

On examination, the Veteran's speech was plodding in place.  His affect was initially flat although he made jokes later in the exam.  His thought process was tangential and rambling.  The examiner diagnosed PTSD, alcohol use disorder, moderate to severe, and cognitive disorder not otherwise specified.  His PTSD symptoms were considered to be in the "mild to moderate range" and his mood was considered to be improved from the June 2010 examination.  The Veteran was noted to have occupational and social impairment with reduced reliability and productivity.  A GAF of 55 was assigned.  The examiner reported that this score was bolstered by the Veteran's ability to maintain mutually enjoyable relations with a small number of loved ones, engage in activities of daily living, and pursue hobbies.  A higher GAF score was not assigned due to his sleep problems, mood complaints, triggered anxiety, and irritability.

Following review of the evidence, the Board concludes that a rating higher than 50 percent is not warranted for PTSD.  VA treatment records and examination reports indicate that the Veteran's PTSD is characterized by anxious and depressed mood, moderate to severe nightmares, irritability, hypervigilance, depression, poor concentration, and exaggerated startle response.  As will be discussed in more detail below, such symptoms indicate some occupational and social impairment; however, they do not warrant a disability rating in excess of 50 percent.

The Board observes that a higher rating is not warranted because the Veteran's PTSD does not more nearly approximate the criteria for a 70 or 100 percent rating.  In fact, treatment records show that he consistently denied hallucinations.  While the June 2010 VA psychiatrist noted the Veteran's prior thoughts of homicidal and suicidal ideation (limited to his frustration with his claim for VA benefits), she could find no evidence of such continuing thoughts.  During the June 2014 VA examination, the Veteran reported fleeting thoughts of suicidal ideation but expressed no plans or intent.

Further, the evidence shows that the Veteran is able to establish and maintain effective relationships.  Although he lives alone, he maintains contact with his siblings, his nephew, and a circle of friends.  In November 2011, he reported having an active social life.  On January 2014 VA PTSD examination, he reported joy in working on machines and helping friends with mechanical projects. 

Additionally, the criteria for a 70 or 100 percent rating are not met as the Veteran has the ability to attend to basic personal appearance and hygiene.  The evidence, including VA examination reports, indicates the Veteran had appropriate grooming and hygiene and shows that the Veteran was consistently oriented to person, time, and place.  While the Board acknowledges earlier reports that his judgment and insight were considered poor to fair and that his speech was stilted, tangential, and disjointed, such symptomatology is contemplated by the 50 percent rating.

While the evidence shows that the Veteran is not currently working, the preponderance of the evidence is against a finding that he has total occupational impairment under Code 9411.  In this regard, the examiners did not determine that he is unable to secure or maintain unemployment solely due to his PTSD symptoms.  Notably, the June 2010 and January 2014 VA examiners determined that the Veteran only has occupational and social impairment with reduced reliability and productivity.  

In light of the above evidence, the Board finds that at no time during the appeal period does the Veteran's impairment more closely approximate the criteria for a 70 percent (or higher) rating.

Also of record are the Veteran's GAF scores, which have ranged from 45 to 55 during the period on appeal.  Despite the lower scores tending to indicate serious symptoms, the Board notes that the evidence during this period does not show impairment in reality, to include persistent delusions or hallucinations, grossly inappropriate behavior, or a persistent danger of hurting self or others.  In fact, the Veteran has consistently denied hallucinations.  He has been noted to be oriented in all spheres and to have appropriate grooming and hygiene.  Notably, the January 2014 VA examiner noted PTSD symptoms in the mild to moderate range with signs of improved mood since the June 2010 VA examination.  Further, the Board recognizes that GAF scores are just one component of the Veteran's disability picture, and that there is no "formula" to follow when assigning evaluations.  Rather, the Board considers his entire disability picture, including GAF scores.  As such, in viewing the evidence of record in its entirety, the Board finds that his overall disability picture continues to more closely approximate that contemplated by a 50 percent evaluation.  

Overall, the Board concludes that the evidence discussed above, to include the GAF scores, supports no more than a 50 percent rating throughout the appeal period. In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 50 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b).  

In making the above determination, the Board acknowledges that the use of the term "such as" in 38 C.F.R. § 4.130, Code 9411, demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. Id.  While his PTSD may be manifested by only some symptoms that are associated with the 70 percent rating or the maximum rating of 100 percent, the Board finds that his disability picture does not more nearly approximate the criteria for either of those ratings at any time during this appeal.  38 C.F.R. § 4.7.  

The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD such that an extraschedular rating is warranted as his disability is manifested by impairment in social and occupational functioning.  The effects of his disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether his disability picture exhibits other related factors, such as those provided by the regulations as "governing norms," is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, while it has been noted that the Veteran is currently unemployed, he has not alleged that his psychiatric disability alone renders him unemployable.  Significantly, his representative has recently argued that his PTSD symptoms most nearly approximate the 70 percent rating, so he has not argued for the highest (100 percent) rating possible for his PTSD.  See July 2014 statement from Veteran's representative.  The Board notes that during the course of the appeal, TDIU was granted based on the effects of his multiple service-connected disabilities.  However, the TDIU award was later replaced by a 100 percent schedular rating for his coronary artery disease.  Therefore, the matter of a total disability rating based on individual unemployability due to PTSD is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


